DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Final Office Action in response to application 12/172,637 entitled "SYSTEM AND METHOD FOR SOCIAL NETWORK ROUTING FOR REQUEST MATCHING IN ENTERPRISE ENVIRONMENTS" filed on July 14, 2008 with Claims 1-8 and 10-21   pending.
Status of Claims
Claims 1-6, 8, 11, and 13-21 have been amended and are hereby entered.
Claims 9 and 22-26 are cancelled.
Claims   1-8 and 10-21   are pending and have been examined.

Response to Amendment
The amendment filed December 9, 2021, has been entered. Claims 1-8, 10-21, and 26  remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed September 9, 2021.
Examiner’s Note
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also
The examiner would like to note that the claims are replete with intended use, however, to provide compact prosecution, the examiner has provided the mapping  and rejections:
Claims 1, 14, and 18: 
“from a user requesting resolution of a given problem  associated with a computer system”
“resolution of problems which are the same or substantially similar to said given problem”
“to improve the routing of future service requests”
“associated with a problem that is the same or substantially similar to said given problem”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-21   are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-8 and 10-21    are directed to a system, method/process, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“receiving… a service request” 
“performing… a look-up operation”
“identifying at least a first target subject matter expert”
“routing…said service request”
“tracking…a routing path”
“updating the routing table”
“determining… a new routing path”
“routing…a newly received service request”
These limitations clearly relate to routing and managing transactions/interactions between user, expert, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receiving a request or determining a new routing path recite Managing Personal Behavior or Relationships or Interactions Between People (including social activities, teaching, and following rules or instructions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people   then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer system”, “routing table stored in a memory”, “computer nodes”, “hardware processor system”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0029] utilizing dedicated hardware, general purpose processors, firmware, software, or a combination of the foregoing may be employed to implement the present invention or components thereof…. [0030] One or more embodiments can make use of software running on a general purpose computer or workstation…. The term "processor" as used herein is intended to include any processing device, such as, for example, one that includes a CPU (central processing unit) and/or other forms of processing circuitry.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2:    (none found: does not include additional elements and merely narrows the abstract idea)
Claim 3:    (none found: does not include additional elements and merely narrows the abstract idea)
Claim 4:    (none found: does not include additional elements and merely narrows the abstract idea)
Claim 5:    (none found: does not include additional elements and merely narrows the abstract idea)
Claim 6:    (none found: does not include additional elements and merely narrows the abstract idea)
Claim 7:    
 “routing table”: merely applying database storage technology  as a tool to perform an abstract idea
Claim 8:    
 “routing table”: merely applying database storage technology  as a tool to perform an abstract idea
Claim 10:    (none found: does not include additional elements and merely narrows the abstract idea)
Claim 11:    (none found: does not include additional elements and merely narrows the abstract idea)
Claim 12:    (none found: does not include additional elements and merely narrows the abstract idea)
Claim 13:    (none found: does not include additional elements and merely narrows the abstract idea)

 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0029] utilizing dedicated hardware, general purpose processors, firmware, software, or a combination of the foregoing may be employed to implement the present invention or components thereof…. [0030] One or more embodiments can make use of software running on a general purpose computer or workstation…. The term "processor" as used herein is intended to include any processing device, such as, for example, one that includes a CPU (central processing unit) and/or other forms of processing circuitry.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 14 recites: 
“receiving… a service request” 
“performing… a look-up operation”
“identifying at least a first target subject matter expert”
“routing…said service request”
“tracking…a routing path”
“updating the routing table”
“determining… a new routing path”
“routing…a newly received service request”
These limitations clearly relate to routing and managing transactions/interactions between user, expert, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receiving a request or determining a new routing path recite Managing Personal Behavior or Relationships or Interactions Between People (including social activities, teaching, and following rules or instructions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people   then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer program product comprising a non-transitory computer usable readable recordable storage medium including computer usable program code for routing requests, said computer program product including computer readable program code”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0029] utilizing dedicated hardware, general purpose processors, firmware, software, or a combination of the foregoing may be employed to implement the present invention or components thereof…. [0030] One or more embodiments can make use of software running on a general purpose computer or workstation…. The term "processor" as used herein is intended to include any processing device, such as, for example, one that includes a CPU (central processing unit) and/or other forms of processing circuitry.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not Claim 14 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 15:    
 “computer program product”: merely applying computer processing, storage, and networking technology  as a tool to perform an abstract idea
Claim 16:    
 “computer program product”: merely applying computer processing, storage, and networking technology  as a tool to perform an abstract idea
Claim 17:    
 “computer program product”: merely applying computer processing, storage, and networking technology  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0029] utilizing dedicated hardware, general purpose processors, firmware, software, or a combination of the foregoing may be employed to implement the present invention or components thereof…. [0030] One or more embodiments can make use of software running on a general purpose computer or workstation…. The term "processor" as used herein is intended to include any processing device, such as, for example, one that includes a CPU (central processing unit) and/or other forms of processing circuitry.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 18 recites: 
“receive… a service request” 
“perform… a look-up operation”
“identify at least a first target subject matter expert”
“route…said request”
“track…a routing path”
“update the routing table”
“determine… a new routing path”
“routine…a newly received service request”
These limitations clearly relate to routing and managing transactions/interactions between user, expert, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receiving a request or determining a new routing path recite Managing Personal Behavior or Relationships or Interactions Between People (including social activities, teaching, and following rules or instructions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people   then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“a memory configured to store program instructions; and at least one processor, coupled to said memory, and configured to execute the program instructions to implement a routing system”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0029] utilizing dedicated hardware, general purpose processors, firmware, software, or a combination of the foregoing may be employed to implement the present invention or components thereof…. [0030] One or more embodiments can make use of software running on a general purpose computer or workstation…. The term "processor" as used herein is intended to include any processing device, such as, for example, one that includes a CPU (central processing unit) and/or other forms of processing circuitry.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 18 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims 19-21 DO NOT   recite additional elements.
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For Example, the Applicant’s Specification reads, “[0029] utilizing dedicated hardware, general purpose processors, firmware, software, or a combination of the foregoing may be employed to implement the present invention or components thereof…. [0030] One or more embodiments can make use of software running on a general purpose computer or workstation…. The term "processor" as used herein is intended to include any processing device, such as, for example, one that includes a CPU (central processing unit) and/or other forms of processing circuitry.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-8 and 10-21   are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-8, 10-21, and 26 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Friedlander ("SYSTEM AND METHOD FOR OPTIMIZING MEDICAL TREATMENT PLANNING AND SUPPORT IN DIFFICULT SITUATIONS SUBJECT TO MULTIPLE CONSTRAINTS AND UNCERTAINTIES", U.S. Publication Number: 2009/0299766 A1).
Regarding Claim 1, 
Friedlander teaches,
receiving, by a routing system, a service request from a user requesting resolution of a given problem associated with a computer system, 
(Friedlander [0198] can be implemented using one or more data processing systems, including but not limited to computing grids, server computers, client computers, network data processing system ...and one or more data processing systems, such as data processing system ...Together, devices and software for implementing the process shown in FIG. 20 can be referred-to as a “system.”
Friedlander [0189]  A positive determination in this regard could also be made in response to ...a technical problem in the system
Examiner notes that Freidlander discloses respond to “technical problems” in “computers,…devices and software”, see also [0219], [0285] )
wherein said service request specifies a description of work associated with the given problem, and at least one constraint associated with handling the given problem, wherein the at least one constraint comprises a specified expertise level of a candidate subject matter expert to handle said service request;
(Friedlander [0042]  finding and organizing routes 
Friedlander [0144] message can be a request 
Friedlander [Abstract]  managing a condition of a patient during a chaotic event
Friedlander [0004]  for medical treatment, engineering, manufacturing, or for any other scientific purpose
Friedlander [0221] Availability 319 may also rank potential skills
Friedlander [0288] embodiments can also take into account the knowledge level and physical and mental states of available responders.)
performing, by the routing system, a look-up operation on a routing table stored in a memory of the routing system;
(Friedlander [0061] Feature database 304 is a database in a storage device, such as storage 108 of FIG. 1. Feature database 304 is populated with data from clinical information system 302. Feature database 304 includes patient data in the form of attributes
Friedlander [0062]  Data mining application 308 is a program that provides data mining functionality on feature database 304 and other interconnected databases.
Friedlander [0063] data mining application 308 extracts useful information from feature database 304. 
Friedlander  [0100] A first set of relationships is established. The first set of relationships comprises at least one relationship of the datum to at least one additional datum existing in at least one database. 
Friedlander   [0113]  Each datum of the plurality of data has associated metadata and an associated key. A key uniquely identifies an individual datum. A key can be any unique identifier, such as a series of numbers, alphanumeric characters, other characters, or other methods of uniquely identifying objects. The associated metadata includes data regarding cohorts associated with the corresponding datum
Examiner notes the composition of a database, data/datum, data mining, establishing relationships, and keys describes a relational database which inherently has tables. )
identifying, by the routing system, at least a first target subject matter expert which can satisfy the at least one constraint of said service request based on the performed look-up operation;
(Friedlander [0204]  computer usable program code for finding expert skills during times of chaos. 
Friedlander [0109] the set of rules could be used to generate a second set of rules that include searching all information related to the enumerated symptoms, all information related to similar symptoms, and all information related to medical experts known to specialize in conditions possibly related to the enumerated symptoms)
routing, by the routing system, said service request within a computer network comprising a plurality of computer nodes to a first computer node associated with the first target-subject matter expert;
(Friedlander [0048] high-speed data communication lines between major nodes or host computers, consisting of thousands of commercial, governmental, educational and other computer systems that route data and messages
Friedlander [0046] Network data processing system 100 contains network 102, which is the medium used to provide communications links between various devices and computers connected together within network data processing system
Friedlander [0208]  devices, and inputs used to manage expert skills for a chaotic event.
Friedlander [0234]  may be submitted via phone, email, or other voice, text, or data recognition system..... may use an automatic message system to contact each expert to determine availability. For example, using pre-collected email addresses for the experts, an automated messaging system may request availability information from experts with the desired skill set. For example, the Centers for Disease Control (CDC) may have a database of experts specifying personal information, for example, addresses, contact information, and inoculation history that may be used to contact required experts and professionals.)
	tracking, by the routing system, a routing path taken by said service request to other computer nodes in the computer network associated with other subject matter experts to resolve the given problem, wherein tracking the routing path comprises collecting tracking information   
(Friedlander  [0142] all aspects of the process … are tracked and used as data in the central database.
Friedlander [0042]  finding and organizing routes 
Friedlander [0204]  computer usable program code for finding expert skills  
Friedlander  [0217] Message routing group 2112 may keep track of whether instructions 2114 have been received by the intended party through the tracking of delivery status
Friedlander  [0048]   high-speed data communication lines between major nodes or host computers, …computer systems that route data and messages. Of course, network data processing system 100 also may be implemented as a number of different types of networks)
  which indicates whether said first target subject matter expert accepts said service request, rejects said service request, 
(Friedlander [0014] a determination is made whether the skills and the resources are available. ...Responsive to a determination that the optimized skills and the optimized resources are unavailable
Friedlander [0252]  a drilling engineer may disclose unavailability to assist with a mine collapse)
partially resolves the given problem associated with said service request, 
(Friedlander [0155] how the outcome changes  
Friedlander [0167] patients ... outcome, the conclusion that a particular dose of insulin for a particular severity can be assessed to be “strong” or “weak.”
Friedlander [0168]  determine the highest probability of positive outcome against the lowest probability of negative outcome.
Friedlander [0273] used to monitor undesirable outcomes )
or transfers said service request to a second computer node in the computer network associated with a second subject matter expert;
(Friedlander [0215] management location 2110 may be transferred to a location where individuals are able and willing to provide user input and receive information from event management)
adaptively updating the routing table, by the routing system, to improve the routing of future service requests requesting resolution of problems which are the same or substantially similar to said resolved given problem, wherein adaptively updating the routing table  
(Friedlander [0148] receives and/or retrieves data from sources of information 1502....Sources of information 1502 can be continuously updated
Friedlander [0151]  re-input back into dynamic analytical framework 1500 and/or sources of information 1502 as additional data that can affect the result of future queries  
Friedlander [0062]  Data mining application 308 is a program that provides data mining functionality on feature database 304 and other interconnected databases.
Friedlander  [0063] Data mining application 308 may be used to cluster records in feature database 304 based on similar attributes.)
comprises the routing system: 	automatically determining, based at least in part on the collected tracking information, a new routing path within the computer network that provides an improved path for routing    
(Friedlander  [0142] all aspects of the process … are tracked and used as data in the central database.
Friedlander [0042]  finding and organizing routes 
Friedlander [0104]  The process is massively recursive in that every piece of information added to the inference engine can cause the process to be re-executed. An entirely different result can arise based on new information.)
said future service requests requesting resolution of problems, which are the same or substantially similar to said given problem, to a target computer node of a target subject matter expert within the computer network as compared to an existing routing path within the routing table that is associated with handling service requests for problems which are the same or substantially similar to said given problem; and automatically updating the routing table to include said new routing path within the computer network; 
(Friedlander [0048] high-speed data communication lines between major nodes or host computers, …. that route data and messages
Friedlander [0042] finding and organizing routes  
Friedlander  [0104] The process is massively recursive in that every piece of information added to the inference engine can cause the process to be re-executed. An entirely different result can arise based on new information.
Friedlander  [0223] Optimization routines 2124 is a process for maximizing an objective function by systematically choosing the values of real or integer variables from within an allowed set. The values used by optimization routines are values assigned to each skill, resource, route, and other factors that relate to delivery of the required skills and resources.
Friedlander  [0063] Data mining application 308 may be used to cluster records in feature database 304 based on similar attributes. 
Friedlander [0014] a determination is made whether the skills and the resources are available)
routing, by the routing system, a newly received service request according to said new routing path if said newly received service request is associated with a problem that is the same or substantially similar to said given problem;
(Friedlander [0042]  finding and organizing routes 
Friedlander [0109] the set of rules could be used to generate a second set of rules that include searching all information related to the enumerated symptoms, all information related to similar symptoms, and all information related to medical experts known to specialize in conditions possibly related to the enumerated symptoms
Friedlander [0104]  The process is massively recursive in that every piece of information added to the inference engine can cause the process to be re-executed. An entirely different result can arise based on new information.)
wherein said routing system comprises a hardware processor system that executes program code to execute the computer-implemented method  
(Friedlander [0292] A data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus.)
Regarding Claim 2, 
Friedlander teaches,
wherein said service request further comprises at least one objective function, wherein said at least one objective function comprises a function for minimizing a resolution time to handle said request, and wherein said improved path is further based on satisfying said objective function.
(Friedlander [0056]  Results of a clustering process are used to calculate an objective function for selecting an optimal control cohort. 
Friedlander [0094]  The optimal control cohort is selected by minimizing differences between the potential control cohort members and the clustered treatment cohorts.
Friedlander [0082]  The objective function of integer programming system 806 is to minimize the absolute value of the sum ....Integer programming typically utilizes many well-known techniques to arrive at the optimum solution in far less time than would be required by complete enumeration.  
Friedlander [0207]  Skills requirements and individuals and cohorts available for deployment are selected based on optimization of costs, time of arrival, utility value, capacity of transportation route, and value. 
Friedlander [0116] The system then performs a recursion process (step 1110). During the recursion process steps 1100 through 1108 are repeated again and again, as each new inference and each new probability becomes a new fact that can be used to generate a new probability and a new inference.)
Regarding Claim 3, 
Friedlander teaches,
  wherein said at least one constraint further comprises a desired location of a candidate subject matter expert to handle said service request.
(Friedlander [0222] Optimal skills and resources are derived based on elapsed time to arrive on-scene, proximity, capacity, importance, cost, time, and value. For example, optimal location for skills may be preferentially ordered by skill type and value or estimated time of arrival to the scene of the chaotic event.)
Regarding Claim 4, 
Friedlander teaches,
    wherein said at least one constraint further comprises an availability constraint pertaining to a candidate subject matter expert to handle said service request.
(Friedlander [0252]  inquiries 2434 specifies whether an individual is available and that another individual should be considered. For example, a drilling engineer may disclose unavailability to assist with a mine collapse.)
Regarding Claim 5,
Friedlander teaches,
      wherein said service request further comprises at least one objective function, wherein said at least one objective function comprises a cost function, and wherein said improved path is further based on satisfying said objective function.
(Friedlander [0228] The function ƒ, that is maximized, is called an objective function or cost function.
Friedlander [0253] Route system 2500 is used to optimize available skills and resources based on distance, traveling time, capacity of a route, cost, and value)
Regarding Claim 6, 
Friedlander teaches,
      wherein said service request further comprises at least one objective function, wherein said at least one objective function comprises a quality function, and wherein said improved path is further based on satisfying said objective function.
(Friedlander [0228] The function ƒ, that is maximized, is called an objective function
Friedlander [0282] The system then optimizes the skills and the resources based on requirements and constraints, potential skills, and enabling resources to form optimized skills and optimized resources (step 2716). To ensure quality
Friedlander [0253] Route system 2500 is used to optimize available skills and resources based on... value)
Regarding Claim 7, 
Friedlander teaches,
        further comprising the initializing said routing table based on an organizational structure.
(Friedlander [0229] Requirements and constraints 2126 may be established by local and federal law, organizational ethics, or other societal norms and policies.)
(Friedlander [0248] The data organized by data organization 2402 may be physically instantiated or federated. In other words, the data may be actually copied into a database used by data organization 2402 or accessed through a query through a federated database. Federated databases may allow access to data that is not easily transferred but provides useful information.)
Regarding Claim 8, 
Friedlander teaches,
          further comprising obtaining feedback from the user corresponding to the resolution of said service request, wherein said step of updating said routing table is further based on said feedback.
(Friedlander [0207]  The process is continuously monitored and optimized based on feedback 
Friedlander [0252] Feedback from inquiries 2434 specifies whether an individual is available and that another individual should be considered)
Regarding Claim 10, 
Friedlander teaches,
            wherein at least one of the first target subject matter expert and the second subject matter expert comprises a group of subject matter experts.
(Friedlander [0266] commitments of individual experts or groups of experts.)
Regarding Claim 11, 
Friedlander teaches,
          identifying, by the routing system, key words in said service request; and assigning, by the routing system, respective weights to said identified key  words 
(Friedlander [0240] may use voice to text translations or voice recognition technologies to recognize phrases, keywords
Friedlander [0239] searches publicly available portions of the Internet for keywords or other indications that a chaotic event...in a methodical, automated manner....may note email traffic, news stores, and other forms of data mining. False alarms are filtered out with heuristic rules and man-in-the-loop functions.)
according to probabilities that candidate subject matter experts will know how to fulfill the service request, and accurately route the service request to another subject matter expert who can fulfill the service request
(Friedlander [0271] probabilities of success of various treatment plans can be inferred for a particular plan
Friedlander [0104]  engine 1000 to assign probabilities to the likelihood that certain inferences can be made based on the query. The process is massively recursive in that every piece of information added to the inference engine can cause the process to be re-executed. An entirely different result can arise based on new information.
Friedlander [0042]  finding and organizing routes 
Friedlander [0204]  computer usable program code for finding expert skills 
Friedlander [0215] may be transferred to a location where individuals are able and willing to provide user input and receive information from event management 2102.)
Regarding Claim 12, 
Friedlander teaches,
            further comprising adjusting said probabilities based on stochasticity of an associated work environment.
(Friedlander [0006]  used for statistical and analytical purposes.
Friedlander [0056] compared against individuals or other cohorts that received the treatment to statistically prove the efficacy
Friedlander [0062]  Data mining application 308 uses computational techniques from statistics, information theory, machine learning, and pattern recognition.)
Regarding Claim 13, 
Friedlander teaches,
            further comprising adjusting said probabilities based on expected completion times associated with different candidate subject matter experts performing tasks to fulfill the service request.
(Friedlander  [0104]  to assign probabilities to the likelihood that certain inferences can be made based on the query.
Friedlander [0222] Optimal skills and resources are derived based on elapsed ...time
Friedlander [0082]    utilizes many well-known techniques to arrive at the optimum solution in far less time 
Friedlander  [0104]   a solution to the problem of allowing different medical professionals to both find and consider relevant information from a truly massive amount of divergent data)
Claim 14 is rejected on the same basis as Claim 1.
Claim 15 is rejected on the same basis as Claim 2.
Claim 16 is rejected on the same basis as Claim 3.
Claim 17 is rejected on the same basis as Claim 4.
Claim 18 is rejected on the same basis as Claim 1.
Claim 19 is rejected on the same basis as Claim 2.
Claim 20 is rejected on the same basis as Claim 3.
Claim 21 is rejected on the same basis as Claim 4.

 

Response to Remarks
Applicant's arguments filed on December 9, 2021, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC § 112
Applicant’s amendments, with respect to the previous rejection of claims under 35 USC § 112 have been fully addressed.  
The rejection under 35 USC § 112 is lifted.
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“The Applicants respectfully contend that the claimed subject matter is not directed to methods for "organizing human activity." Indeed, the claimed subject matter does not recite historically recognized ideas of organizing human activities such as fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people.."
Examiner responds:
Examiner maintains the limitations clearly relate to routing and managing transactions/interactions between user, expert, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receiving a request or determining a new routing path recite Managing Personal Behavior or Relationships or Interactions Between People (including social activities, teaching, and following rules or instructions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people   then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
The Specification reads:
“the invention is the modeling of the enterprise service-providing system as a "social network." … this allows leveraging historical social interactions among SMEs (subject matter experts)  and work-groups in resolving requests”
 “The routing system is initialized with …. organizational and/or competency hierarchy, and self-assessment of skills by service providers.” 
“the skillfulness of each SME (subject matter experts) in resolving requests in various problem domains”
“both the skillfulness and organizational knowledge of each SME (subject matter experts)”
The Applicant states:
“the claimed subject matter is directed to novel technological-based solutions to facilitate the automated routing of Request for Service (RFS) in an enterprise computing environment. The claimed subject matter recites features for automatically tracking and lever... solutions to facilitate the automated routing of Request for Service (RFS) in an enterprise computing environment. The claimed subject matter recites features for automatically tracking and leveraging current and historical routing of RFSs within a computer network to efficient resolve user RFSs while building a dynamic self-adaptive routing system which can route future RFSs for resolution in a timelier fashion… Moreover, the "tracking" and "adaptively updating" features of claims 1, 14, and 18 provide novel and technological solutions with regard to automatically tracking and leveraging current and historical routing of RFSs within a computer network to efficient 
Examiner responds:
Examiner maintains “tracking and leveraging current and historical routing of RFSs (request for service) within a computer network to efficient resolve user” service requests falls under managing interactions between people  that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
The Applicant’s invention is an extension of the classic operations research  and integer programming problems related to routing or scheduling of people or tasks  such as the vehicle routing problem (VRP) or travelling salesman problem (TSP). Here the Applicant replaces routing vehicles or salesmen with routing phone calls to the best respondent instead. All of which fall under an Abstract Idea.
Furthermore, the concept of updating and “tracking and leveraging current and historical” data for efficient routing is well-understood, routine, and conventional - MPEP 2106.05(d)
Accordingly, the claims recite an Abstract Idea.
Response Remarks on Claim Rejections - 35 USC § 102
Applicant's  amendments required the application of no new/additional prior art. 
The Applicant states:
“On a fundamental level, is it respectfully asserted that Friedlander does not specifically disclose a routing system that receives, processes, and routes service requests from users requesting resolution of a given problem associated with a computer system. "
Examiner responds:
Both the Applicant’s invention and Friedlander pertain to routing service requests to the most skilled professional to remediate said issue:
Instant Application [Abstract] requests for service are obtained, each of the requests specifying a description of work, at least one constraint, and at least one objective function. Each request is routed to a corresponding first target resource  [0005] ability to match the right skills to a ‘service request’ even … in large enterprises where a request for service (RFS) has to touch many hands before being completed.
Friedlander  [0207] The service requirements are transmitted to the management location for reconciliation of needed skills against available skills. Skills requirements and individuals and cohorts available for deployment are selected based on optimization ...
More importantly, Friedlander teaches   “resolution of a given problem associated with a computer system:”
Friedlander [0198] can be implemented using one or more data processing systems, including but not limited to computing grids, server computers, client computers, network data processing system ...and one or more data processing systems, such as data processing system ...Together, devices and software for implementing the process shown in FIG. 20 can be referred-to as a “system.”
Friedlander [0189]  A positive determination in this regard could also be made in response to ...a technical problem in the system
Friedlander [0285] Likewise, the illustrative embodiments could be used to recommend healthcare to injured or sick astronauts with extremely limited access to healthcare facilities, or even to travelers stuck on long airline flights or on maritime vessels.
Friedlander [0219] Event type skills 2120 is a collection of resources needed for each event type. For example, if a hurricane has damaged water-retaining facilities, such as reservoirs, levees, and canals, more civil engineers than normal may be required for the hurricane. Event type skills 2120 is preferably a database of skills stored in a database or memory, such as main memory 208 of FIG. 2 required for all possible chaotic events. For example, event type skills 2120 may specify the skills needed for a meltdown of a nuclear reactor including welders, waste disposal experts, nuclear engineers, paramedics, doctors, nuclear researchers, and so forth.
Examiner notes that Freidlander can respond to “technical problems” in “computers,…devices and software”
The Applicant states:
“In this regard, Friedlander does not specifically disclose tracking, by the routing system, a routing path taken by said service request to other computer nodes in the computer network associated with other subject matter experts to resolve the given problem…. "
Examiner responds:
Friedlander teaches the limitation:
Friedlander  [0142] all aspects of the process … are tracked and used as data in the central database.
Friedlander [0042]  finding and organizing routes 
Friedlander [0204]  computer usable program code for finding expert skills 
Friedlander  [0217] Message routing group 2112 may keep track of whether instructions 2114 have been received by the intended party through the tracking of delivery status
The Applicant states:
“In formulating an anticipation rejection, it is improper to piecemeal different portions of unrelated sections of a single reference to reconstruct limitations of a claim. "
Examiner responds:
All embodiments of Friedlander pertain to routing service requests to the most skilled professional to remediate said issue. The specific types of service requests in Friedlander prove irrelevant as they speak to intended use.
Therefore, the rejection under  35 USC § 102 remains.
  Prior Art Cited But Not Applied

























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Herz (“SYSTEM FOR CUSTOMIZED ELECTRONIC IDENTIFICATION OF DESIRABLE OBJECTS”, U.S. Patent Number: 6029195 A) proposes customized electronic identification of desirable objects…in an electronic media environment, and in particular to a system that automatically constructs both a "target profile" for each target object in the electronic media based, for example, on the frequency with which each word appears … relative to its overall frequency of use in all articles…Users' target profile interest summaries can be used to efficiently organize the distribution of information in a large scale system consisting of many users interconnected by means of a communication network. …. by giving the user control over the ability of third parties to access this summary and to identify or contact the user.
Lee (“CUSTOMER SUPPORT SYSTEM USING INTERNET”, U.S. Patent Number: 6542897 B2)   provides a customer support service with respect to a consumer product using an Internet. The customer support system includes a customer support server having a customer support 
Herz (“SYSTEM AND METHOD FOR AUTOMATED END-USER SUPPORT”, U.S. Publication: 20020145628 A1) proposes a system and method for displaying content in a browser window associated with an end-user is described. In one implementation, data that includes links is received from a content provider, each of the links is identified and encoded, and the received data along with the links are displayed in the end-user's browser wind.
Eryurek (“REMOTE ANALYSIS OF PROCESS CONTROL PLANT DATA”, U.S. Publication Number: 20020123864 A1) teaches analyzing a process collects process data within a process control plant and transmits the collected process data to a remote data processing facility. The remote data processing facility analyzes the process data using a process analysis tool such as a process monitoring tool, an equipment monitoring tool, a device monitoring tool, an index generation tool, a work order generation tool and/or an accounting tool to generate analysis data.
Wikipedia  (“Travelling salesman problem”, published 30 May 2008) teaches given a number of cities and the costs of traveling from any city to any other city, what is the least-cost round-trip route that visits each city exactly once and then returns to the starting city?
Wikipedia  (“Vehicle routing problem”, published 19 June 2008) teaches a combinatorial optimization and nonlinear programming problem seeking to service a number of customers with a fleet of vehicles. … VRP is an important problem in the fields of transportation, distribution and logistics. Often the context is that of delivering goods located at a central depot to customers who have placed orders for such goods.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697